El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal. *
En documento privado de 8 de mayo de 1921, los her-manos José y Ramón Díaz Agueda reconocieron deber a Lucas Rosa Ruiz la cantidad de $2,395.22 y se comprome-tieron a pagarla, sin interés, en el término de diez años, y por anualidades, según pudieran, aunque estaban dispues-tos a satisfacerla antes de ese tiempo. En la cláusula ter-cera de ese documento consta la siguiente estipulación:
“Para el cumplimiento de esta obligación afectamos nuestras personas y bienes Rábidos y por haber y renunciamos a todos los de-rechos y acciones que las leyes nos conceden, comprometiéndonos a *683no DISPONER de nuestra einca sin antes haber solventado dicha obli-gación.”
El 18 de octubre del mismo año los hermanos Díaz Agueda hipotecaron una finca de su propiedad de 41 a 45 cuerdas de terreno a favor de tercera persona para garantía de un prés-tamo de $400 y sus intereses del 1 por ciento mensual por término de dos años y con la condición de que si dejaban de pagar dos trimestres consecutivos de intereses se entende-ría vencida toda la obligación; y en. 4 de enero de 1922 Lucas Rosa Ruiz demandó judicialmente a los hermanos Díaz Agueda para que pagasen toda su deuda de $2,395.22 fun-dándose en que la constitución de ese hipoteca, sin su con-sentimiento, es una violación de su contrato con él. Se opu-sieron los demandados a esa reclamación y celebrado el juicio se dictó sentencia declarando sin lugar la demanda, contra cuyo fallo interpuso el demandante este recurso de apelación. '
Toda la controversia en este pleito gira sobre el sig-nificado y alcance de la palabra “disponer” usada en la cláusula tercera del contrato entre las partes, sosteniendo el apelante que al hipotecar su finca los demandados, sin su consentimiento, dispusieron de ella en'contravención del con-trato y que por esto están obligados a pagar ahora toda su. deuda.
Según el Diccionario de la Academia Española la pala bra “disponer” significa: “Obrar libremente en el destino' o enajenación de sus bienes, por donación, venta, renuncia, etc.” En el Diccionario de "Webster se define así la palabra dispose of: “Traspasar al control de otra persona, como por ejemplo, vendiendo; enajenar, separarse de; renunciar, negociar.” Idéntico significado encontramos en The Century Dictionary and Cyolopeda, vol. II, pág. 1679.
E'stas definiciones nos demuestran que el significado general, usual y gramatical de tal palabra envuelve la idea de traspasar a otra persona el dominio y control de alguna *684cosa, desprendiéndose de ella por cualquiera de los medios qne definitivamente la sacan de nuestro poder, como la do-nación, venta, renuncia, enajenación; significado que indu-dablemente tuvieron en cuenta los contratantes porque es de todos conocido.
Pero si atendieron las partes al significado legal de esa palabra, también fiemos de llegar a la conclusión de que tiene igual sentido, pues el Sr. Falcón, catedrático de derecfio Civil de la Universidad de Barcelona (España) en sus Co-mentarios al Código Civil, tomo 2, pág. 123, Ed. 4, dice lo siguiente: “Dos atribuciones fundamentales, como acabamos de ver, constituyen el fondo del derecfio de .propiedad; la facultad de gozar y la facultad de disponer. Los romanos expresaban estas dos ideas con las palabras ‘utere et abu-tere.’ Nuestros códigos traducen estas dos palabras por las de gozar y disponer: gozar o usar cuando se aprovecha uno por sí mismo de la utilidad de las cosas: disponer o abusar, cuando se cede a otro en todo o en parte el dominio. Las dos facultades reunidas constituyen el dominio propiamente dicho.” En Bvuvier’s Law Dictionary, vol. I. pág. 888, se define: “Disponer: enajenar o disponer de la propiedad de una cosa, como por testamento.” En Words & Phrases Judicially Defined, vol. 3, pág. 2114, se define disponer como “enajenar, traspaso efectivo.” También encontramos igual significado en 18 C. J. 1279. En 2 C. J. 1036 se dice que ordinariamente una hipoteca u otro gravamen sobre la tie-rra, no es una enajenación, técnicamente hablando, porque aunque finalmente puede resultar en una enajenación, no es por sí misma una completa y absoluta transferencia del tí-tulo. T en el caso de Bryan v. Traders’ Insurance Co. of Chicago, 145 Mass. 389 a 392, en el cüai fue hipotecada una casa que estaba asegurada con la condición de que la póliza de seguro sería nula si la propiedad era vendida, se declaró que la hipoteca no anulaba la póliza porque una hipoteca no es una venta.
*685Es cierto que según el artículo 354 del Código Civil la propiedad concede el derecho de gozar y disponer de la cosa y que uno de los modos de disponer es gravando la finca con hipoteca o cediéndola en arrendamiento, pero esto no quiere decir que por la hipoteca o el arrendamiento el dueño haya dispuesto de su propiedad en el sentido que la palabra dis-poner tiene, porque continúa siendo dueño de ella.
Por todo lo expuesto llegamos a la conclusión de que al hipotecar su finca los demandados no violaron el contrato en que se comprometieron a no disponer de ella mientras no hubieran pagado su deuda con la demandante y por tanto la sentencia que declaró sin lugar la demanda dehe ser con-firmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf y Hutchison.
El Juez Presidente Sr. del Toro y el Juez Asociado Sr. Franco Soto, disintieron.